JOHN GALE, Circuit Judge.
Stipulation: The petitioner, Dade County, and the defendant, Southern Bell Telephone and Telegraph Company, by and through their undersigned counsel stipulate:
1. That the defendant, Southern Bell Telephone and Telegraph Company, has a utility easement in and across Parcel Nos. 11 and 12 on which it has constructed and utilizes certain telephone facilities in the operation of its communications system.
2. While the petitioner, Dade County, has taken or will take said Parcel Nos. 11 and 12 in these proceedings, it is not presently necessary for the defendant, Southern Bell Telephone and Telegraph Company’s facilities to be removed therefrom and relocated.
3. That payment by petitioner of the substantial cost to remove said facilities can be deferred until such time as the necessity to remove and relocate said facilities arises.
4. That in consideration hereof Southern Bell Telephone and Telegraph Company hereby subordinates its interest in and to said easement to the title to said parcels taken by the petitioner in these proceedings; such subordination being expressly made subject to future reimbursement of actual cost to Southern Bell Telephone and Telegraph Company should Southern Bell Telephone and Telegraph Company be required to relocate said facilities by any governmental agency.
5. That by reason of this stipulation and upon its approval by the court, Southern Bell Telephone and Telegraph Company shall be relieved from further participation in these proceedings.
Walton, Lantaff, Schroeder, Carson & Wahl 922 duPont Building Miami, Florida 33131
By: John H. Wahl, Jr. Attorneys for Southern Bell
Stuart Simon Dade County Attorney 1626 Dade County Courthouse Miami, Florida 33130
By: Robert A. Ginsburg Assistant County Attorney
Order: Upon the foregoing stipulation, and the court being advised in the premises, the terms thereof are hereby approved, and Southern Bell Telephone and Telegraph Company is relieved from further participation in these proceedings.
It is further ordered that the court reserves jurisdiction over the parties to enforce the terms of said stipulation.